United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2102
                         ___________________________

                                 Raymond D. Elliott,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

                           Ocwen Loan Servicing, L.L.C.,

                        lllllllllllllllllllllDefendant - Appellee.
                                        ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                             Submitted: March 2, 2020
                               Filed: March 5, 2020
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Raymond Elliott appeals the district court’s1 denial of his Fed. R. Civ. P. 60(b)
motion. On appeal, we review whether the district court abused its discretion in

      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.
denying the Rule 60(b) motion, not the underlying judgment. See Noah v. Bond Cold
Storage, 408 F.3d 1043, 1045 (8th Cir. 2005). Reversing the denial of such a motion
is rare, because Rule 60(b) authorizes relief in only the most exceptional cases. Id.
Upon careful review of the record, including the well-reasoned opinion of the district
court and the arguments on appeal, we conclude there was no abuse of discretion in
the denial of post-judgment relief.

      Elliott’s motions for summary judgment and for an injunction pending appeal
are denied as moot, and the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




                                          -2-